Title: To Thomas Jefferson from Henry Dearborn, 30 May 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War Department May 30th. 1807
                        

                        I have the honor of proposing for your approbation the following promotions in the Army of the United States. Viz 
                  Regiment of Artillerists
                  1st. Lieut. Lewis Howard to be Capt., vice, William Yates resigned 1st. November 1806
                  1st. Lieut. William Cocks to be Captain, vice, George Waterhouse deceased 11th April 1807.
                  2d Lieut Porter Hanks to be 1st Lieut, vice, Stephen Worsell resigned 31 December 1806.
                  2d. Lieut. Thomas Murray to be 1st Lieut, vice William Cocks promoted 11 April 1807.
                  First Regt of Infantry.
                  1st Lieut Eli B. Clemson to be Captain, vice, Meriwether Lewis resigned 4 March 1807.
                  2d Lieut William Whistler to be 1st Lieut. vice, Eli B. Clemson promoted 4 March 1807
                  Ensign John F. Bowie to be 2d Lieut. vice William Whistler promoted
                  Second. Regt. of Infantry.
                  1st. Lieut. Edmund P. Gaines to be Captain, vice, John Hanes resigned 28 February 1807
                  2d Lieut. Gilbert C. Russell to be 1st. Lieut vice Edmund P. Gaines promoted 28 February 1807
                  Ensign John Pemberton to be 2d Lieut, vice, Gilbert C Russell promoted February 28. 1807
                  Accept Sir assurances of my high respect and considerations
                        
                            H Dearborn
                     
                        
                    